Citation Nr: 0700082	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for psychosis with 
psychopathic personality.

2.  Entitlement to Department of Veterans Affairs (VA) 
treatment under the provision of 38 U.S.C.A. § 1702 for 
psychosis. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from November 1942 to June 
1943.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in Newark, New 
Jersey, which denied service connection for major depression, 
psychosis with psychopathic personality, and treatment under 
the provision of 38 U.S.C.A. § 1702 for psychosis.

In May 2006, the Board remanded the veteran's appeal for 
additional development.  After the completion of the 
development, service connection for major depression with 
psychotic features was granted in an August 2006 rating 
decision.  This is considered a full grant of benefits for 
the veteran's claim of service connection for a major 
depression.  The veteran has not withdrawn the remaining two 
issues, and they have been returned to the Board for further 
consideration.  


FINDING OF FACT

1.  The veteran's only diagnosed post-service psychiatric 
disability is major depression with psychotic features, for 
which service connection has already been established.  

2.  A current psychosis has not been demonstrated.


CONCLUSIONS OF LAW

1.  A chronic psychosis with psychopathic personality was not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006); 71 Fed. Reg. 42,758-
60 (Jul. 28, 2006) (to be codified at 38 C.F.R. § 3.384).  

2.  The criteria for entitlement to VA treatment under the 
provisions of 38 U.S.C.A. § 1702 have not been met.  
38 U.S.C.A. § 1702 (West 2002); 71 Fed. Reg. 42,758-60 (Jul. 
28, 2006) (to be codified at 38 C.F.R. § 3.384). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the veteran was provided with preadjudication 
notice by letters dated in April 2002 and September 2005.  
The notice included the type of evidence needed to 
substantiate the claims for service connection.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
veteran was informed of what evidence or information he was 
responsible for providing.  The September 2005 letter asked 
the veteran to provide any evidence in his possession that 
pertained to the claim.  

As portions of the notice came after the initial adjudication 
of the claim, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the timing deficiency was remedied by 
the AMC's readjudication of the claim after sending the 
proper notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
compensation for service connection.  However, as the 
veteran's claim is being denied and no effective date will be 
assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claim.  
The denial of his claim also means that a percentage rating 
will not be assigned, thus that element of Dingess notice is 
not implicated in this case.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities, which 
included an opinion as to the etiology of his disabilities.  
In addition, all identified records that are available have 
been obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

The veteran contends that he developed a psychosis during 
active service, and that he continues to suffer from this 
disability.  In addition, he believes that he is entitled to 
treatment for this psychosis.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If a psychosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of a psychosis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In addition, for VA treatment purposes only, any veteran of 
World War II who develops an active psychosis within two 
years after discharge or release from active military, naval, 
or air service and before July 26, 1949, shall be deemed to 
have incurred such disability in the active military, naval, 
or air service.  38 U.S.C.A. § 1702.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

The service medical records show that the veteran's entrance 
examination was negative for psychiatric disabilities. 

The veteran was admitted for psychiatric hospitalization in 
March 1943.  At admission, he was seclusive, preoccupied, 
poorly responsive, vague, retiring, worried, depressed, and 
unpredictable.  The diagnosis was psychosis with psychopathic 
personality.  April 1943 records indicate that it was 
undetermined as to whether or not this disability existed 
prior to service. 

The veteran was examined by a Board of Medical Survey in 
April 1943.  The diagnosis was again determined to be 
psychosis with psychopathic personality.  The examiners 
stated that the veteran's disability existed prior to 
service, and was not aggravated during service.  He was not 
considered to be competent to sign a statement regarding the 
existence of his disability prior to active service.  
Continued institutional care was deemed necessary.  He was 
determined to be unfit for service.  The veteran was 
discharged from service as a result of his illness in June 
1943. 

Letters dated April 1943 and May 1943 from the hospitals to 
the veteran's parents reflect that the veteran continued to 
be institutionalized through May 1943.  

The post service medical records are completely negative for 
psychiatric treatment until the April 2002 VA examination 
that was provided to the veteran in conjunction with his 
current claim.  He gave a history of a "nervous breakdown" 
during service.  The veteran had a history of treatment for 
depression.  He had worked as a taxi driver until the age of 
64 but was now retired.  Following mental status examination, 
the diagnosis was major depression.  

Letters from the veteran's private doctors dated January 
2002, May 2004, and September 2005 state that the veteran had 
been under treatment for depression.  The May 2004 and 
September 2005 letters indicate that the treatment began in 
March 2002.  

The veteran was afforded an additional VA examination in May 
2006.  The claims folder was reviewed by the examiner, and 
his treatment in service was discussed.  After review of the 
veteran's history and mental status examination, the 
diagnosis was major depression with psychotic features.  His 
symptoms were described as moderately severe.  The examiner 
opined that it was as likely as not that the veteran's 
current major depression started while he was in active 
service.  He added that there was no other diagnosis.  

Analysis  

The service medical records show that the veteran was treated 
for psychiatric disability during active service, and that 
this disability was diagnosed as a psychosis with 
psychopathic personality.  The evidence also shows that the 
veteran has a current psychiatric disability, which is 
diagnosed as major depression with psychotic features, and 
which was etiologically related to service by the examiner.  

However, service connection for a major depression with 
psychotic features as been established during the course of 
the veteran's current appeal.  

As for the veteran's claimed psychosis with psychopathic 
features, the current medical records do not include a 
diagnosis or other medical evidence of this disability.  The 
Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110 (West 1991); see Degmetich v. Brown, 104 
F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

As a lay person, the veteran would not be competent to 
diagnose a current psychosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  No competent medical professional has 
found a current psychosis.

VA recently published regulations defining the term psychosis 
for purposes of presumptive service connection.  71 Fed. Reg. 
42,758-60 (Jul. 28, 2006) (to be codified at 38 C.F.R. 
§ 3.384).  In comments accompanying the regulation, VA noted 
that it had considered defining the term to include major 
depression with psychotic features, but had decided to 
exclude that illness because it did not conform to 
terminology used in the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV).  Thus, the grant of service 
connection for major depression with psychotic features did 
not serve to establish service connection for a psychosis.

While he veteran was not specifically apprised of VA's newly 
enacted definition of psychosis, VA had previously adopted 
regulations providing that diagnosis would be in accordance 
with DSM IV terminology.  38 C.F.R. §§ 4.125, 4.130 (2006).  
The new regulatory definition was meant merely to conform 
VA's definition to the terminology used in the DSM IV.  71 
Fed. Reg. 42,758-60 (Jul. 28, 2006) (to be codified at 
38 C.F.R. § 3.384).

The Board has considered the provisions of 38 C.F.R. 
§ 3.303(b) (2006), which provide that a chronic disease, such 
as psychosis identified in service and at any time after 
service (no matter how remote from service), will be service 
connected.  In this case, however, a psychosis has not been 
identified after service.

The veteran does not have a current psychosis.  Therefore, 
the weight of the evidence is against the grant of service 
connection for psychosis with psychopathic personality, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Entitlement to service connection is provided for treatment 
purposes under the provisions of 38 U.S.C.A. § 1702 in the 
case of a World War II veteran who develops an active 
psychosis within two years after discharge from service, and 
prior to July 26, 1949.  

In this case, there is no evidence whatsoever of a psychosis 
within two years of the veteran's June 1943 discharge from 
service.  The veteran has not reported psychotic symptoms 
during this period and there is evidence of treatment for a 
psychiatric disability for many years after service.  
Accordingly, the preponderance of the evidence is also 
against eligibility for treatment under 38 U.S.C.A. § 1702.  
Of course, the veteran is fully eligible for VA treatment for 
his service connected psychiatric disability.  38 U.S.C.A. 
§ 1710 (West 2002).


ORDER

Entitlement to service connection for psychosis with 
psychopathic personality is denied. 

Entitlement to VA treatment under the provision of 38 
U.S.C.A. § 1702 for psychosis is denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


